Title: From John Adams to William R. Williamson, 23 June 1798
From: Adams, John
To: Williamson, William R.,Ogden, Harry W.


Gentlemen
post 23 June 1798



I have received your Address and a Copy of your association, by the Hand of the Speaker Mr Dayton. Your Feelings of the keenest Sensibility on account of the many and deep Wounds which have been inflicted on your Country by the Republic of France, must be approved by the coolest reason of every honest Man and faithful American.
The Dedication of yourselves to the service of your Country, in the Presence of Almighty God, whose Aid you implore, is too solemn to be insincere. May his Blessing attend you.
The offer of yourselves as a Volunteer Corps under the Denomination of Elizabeth Town Volunteers, agreably to the Provision of the Act of Congress lately passed for raising a provisional Army, is accepted: and your officers shall be appointed as soon as may conveniently be done. In the Mean time I wish to be informed of the Names of the officers under whom you have associated.

John Adams